DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 16/024,114, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  The prior-filed application does not describe at least “a plurality of interchange rate tables” and “interchange rate table” and “interchange adjustment factor” and “adjusted interchange rate” within Claims 1, 8, 10, 11 and 17; “rebate tables” and “adjusted rebate .
	Therefore, the claims of the present application does not receive the benefit of the filing date of Application No. 16/024,114.
2.	Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. as follows:
This application is claiming the benefit of prior-filed application No. 13/649,935 under 35 U.S.C. 120, 121, 365(c), or 386(c).  Copendency between the current application and the prior application is required. Since the applications are not copending, the benefit claim to the prior-filed application is improper.  Applicant is required to delete the claim to the benefit of the prior-filed application, unless applicant can establish copendency between the applications.  Application No. 13/649,935 was abandoned, 03 Jul 2018 prior to the filing of subject application, 23 Dec 2019 (see MPEP 211.01(b)).
Claim Rejections - 35 USC § 101
3.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

4.	Claims 1 - 20 are rejected under 35 U.S.C. 101 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims do not fall within at least one of the four categories of patent eligible subject matter 
Subject Matter Eligibility Standard
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is integrated into a practical application.  Examples of abstract ideas include mathematical concepts, certain methods of organizing human activity and mental processes (Alice Corporation Pty. Ltd. v. CLS Bank International, et al. US Supreme Court, No. 13-298, June 19, 2014; Federal Register, Vol. 84, No. 4, Mon, 7 Jan 2019, Pg. 50 - 57).
Analysis
	In the instant case, Claims 1 –16 are directed to a method and Claims 17 - 20 are directed to an apparatus.  Therefore, these claims fall within the four statutory categories of invention.  Claim 1 is directed to formatting and encrypting payment information (financial and mathematical operations), which is an abstract idea.  Specifically, the claims recite “receiving, via a computing device including a payment portal, an encrypted payment message from a buyer relating to a transaction with a merchant; wherein the payment portal includes:  a plurality of parsing algorithms…; a plurality of interchange rate tables; parsing…using the first parsing algorithm, the encrypted payment message to obtain merchant identifying Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)) because the claims recite mathematical relationships, mathematical formulas or equations, mathematical calculations, as well as, commercial or legal interactions, managing personal behavior or relationships or interactions between people.  Accordingly, the claims recite an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. V. CLS Bank International, et al., U.S. Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)).  It has been held that combining abstract ideas does not render the ideas less abstract (RecogniCorp, 855 F.3d at 1327; FairWarning IP, LLC v. latricSys., Inc., 839 F.3d 1089, 1093—94 (Fed. Cir. 2016)).
	This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional elements of the claim such as payment portal (parsing, settlement payment and reporting algorithms) merely serves as tools to perform the abstract idea and/or generally link the use of a judicial exception to a particular technological environment. 

significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the additional elements amount to no more than using a computer or processor to automate and/or implement the abstract idea.  Which, according to the MPEP, cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)). Hence, the claim is not patent eligible.
Claim 17 recites functions performed by a processor.  However, it does no more than serve as a tool to perform the abstract idea and/or generally link the use of a judicial exception to a particular technological environment. And does no more than using a computer or processor to automate and/or implement the abstract idea.  Claim 17 is also not patent eligible.
Dependent Claims further describe the abstract idea. The dependent claims do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea. Therefore, the dependent claims are also not patent eligible.
Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1 – 3, 12 – 16 and 17 - 19 are rejected under 35 U.S.C. 103 as being unpatentable over Leavitt et al. (US 2013/0097081 A1) in view of Subramanian et al. (US 2017/0300879 A1).
	Regarding Claims 1 and 17, Leavitt et al. teaches
a computing device having a processor and a memory, the memory storing thereon instructions executable by the processor such that the apparatus is configured to [0064 – 0068]: 
receiving, via a computing device including a payment portal, an encrypted payment message from a buyer relating to a transaction with a merchant [0034 – 0040]; 
wherein the payment portal includes: 
a plurality of parsing algorithms including a first parsing algorithm and a second parsing algorithm [0024 “includes instructions for receiving payment data 110, sending confirmation data 155, and otherwise communicating with other elements in the system 100, managing communications…”; 0026; 0027; 0046; 0055]; 
parsing, in the computing device and using the first parsing algorithm, the encrypted payment message to obtain merchant identifying information [0026; 0044; 0045; 0045; 0049; 0050]; 
wherein the merchant identifying information is associated in the payment portal with the second parsing algorithm [0026; 0049; 0051]; 
parsing, in the computing device and using the second parsing algorithm, the encrypted payment message to obtain payment information defined by the transaction [0026; 0027; 0049; 0051], but does not explicitly teach a plurality of interchange rate tables; selecting, via the payment portal and using the merchant identifying information 
However, Subramanian et al. teaches
a plurality of interchange rate tables [0019 “computing device may then apply
interchange schedule data, which is generally stored in the form of rules or data tables accessible by the IRP computing device, to the transaction characteristics to determine a lowest valid interchange rate”]; 
selecting, via the payment portal and using the merchant identifying information and the payment information, a selected one of the interchange rate tables from the plurality of interchange rate tables [0043; 0059]; 
wherein the selected interchange rate table is associated in the payment portal with the merchant identifying information and the payment information [0040]; 
wherein at least one of the merchant identifying information or the payment information includes an interchange adjustment factor defined by the transaction [0020; 0031; 0041]; and 

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to integrate interchange rate processing as disclosed by Subramanian et al. to facilitate interchange rates. 
Regarding Claims 2 and 18, Leavitt et al. in view of Subramanian et al. teaches the invention above.  Subramanian et al. continues to teach
wherein the payment portal includes a plurality of settlement algorithms [0068]; 
selecting, via the payment portal and using at least one of the merchant identifying information or the payment information, a selected one of the settlement algorithms from the plurality of settlement algorithms [0033; 0038; 0059];  49BPSO1O1CIP2 

wherein the selected settlement algorithm is associated in the payment portal with at least one of the merchant identifying information or the payment information; and 
determining, in the computing device, an adjusted interchange fee defined by the adjusted interchange rate and the payment information, using the selected settlement algorithm [0033; 0041; 0051].  
Regarding Claims 3 and 19, Leavitt et al. in view of Subramanian et al. teaches the invention above.  Subramanian et al. continues to teach further comprising: 
wherein the payment portal includes a plurality of payment algorithms [0005; 0027]; 
selecting, via the payment portal and using the at least one of the merchant identifying information or the payment information, a selected one of the payment algorithms from the plurality of payment algorithms [0059]; 

wherein the payment information includes a payment amount to be paid by the buyer to the seller [0030; 0038]; 
compiling a settlement output, via the payment portal and using at least one of the selected payment algorithm or the selected settlement algorithm [0038; and 
wherein the settlement output includes the payment amount and at least one of the adjusted interchange rate or the adjusted interchange fee [0026; 0038; 0059]. 
Regarding Claim 12, Leavitt et al. in view of Subramanian et al. teaches the invention in Claim 1.  Subramanian et al. continues to teach further comprising: 
wherein the transaction includes a plurality of transactions including a first transaction and a second transaction [0018; 0029]; 
wherein the interchange authorization factor includes a plurality of interchange authorization factors including a first interchange authorization factor associated by the payment information with the first transaction and a second interchange authorization factor associated by the payment information with the second transaction [0018; 0038];
determining a first adjusted interchange rate for the first transaction, in the computing device and using the selected interchange rate table and the first interchange authorization factor [0021; 0043];
determining a second adjusted interchange rate for the second transaction, in the computing device and using the selected interchange rate table and the second interchange authorization factor [0021; 0043].  
Regarding Claims 13, Leavitt et al. in view of Subramanian et al. teaches the invention in Claim 12.  Subramanian et al. continues to teach further comprising: 
comparing the first adjusted interchange rate and the second adjusted interchange rate, in the computing device and using at least one of the settlement algorithm or the payment algorithm [0023]; and 
wherein the first adjusted interchange rate is different than the second adjusted interchange rate, the method further comprising: 
adjudicating, in the computing device and using the settlement algorithm, the first adjusted interchange rate and the second adjusted interchange rate to determine an adjudicated interchange rate [0023]; and 
using the adjudicated interchange rate as the adjusted interchange rate for the transaction [0023].  
Regarding Claim 14, Leavitt et al. in view of Subramanian et al. teaches the invention in Claim 1.  Leavitt et al. continues to teach further comprising: 
wherein the plurality of parsing algorithms includes a third parsing algorithm [0024; 0026; 0026; 0045; 0048; 0055]; parsing, in the computing device and using the second parsing algorithm, the encrypted payment message…[0026; 0027; 0038; 0049; 0051; 0052].  Subramanian et al. continues to teach parsing…to obtain the interchange adjustment factor [0022; 0043].  
Regarding Claim 15, Leavitt et al. in view of Subramanian et al. teaches the invention above.  Leavitt et al. continues to teach further comprising: 
parsing, in the computing device and using the third parsing algorithm, the payment information to obtain at least one of 

a payment amount for the transaction [0026; 0027; 0049; 0052].  Subramanian et al. continues to teach wherein the interchange adjustment factor is defined by at least one of the days sales outstanding (DSO) or the payment amount [0041].  
Regarding Claim 16, Leavitt et al. in view of Subramanian et al. teaches the invention Claim 1.   Subramanian et al. continues to teach further comprising: 
wherein at least one of the merchant identifying information or the payment information includes an indication of at least one of a commodity, a market segment, a product segment, or a service segment associated with the transaction [0041; 0047]; and 
wherein selected interchange rate table is associated in the payment portal with the at least one of the commodity, the market segment, the product segment, or the service segment [0057; 0058].  
7.	Claims 4 – 9 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Leavitt et al. in view of Subramanian et al. in further view of Fok et al. (US 2012/0158566 A1).
 Regarding Claim 4, Leavitt et al. in view of Subramanian et al. teaches the invention in Claim 3.   Leavitt et al. continues to teach
wherein the payment portal is in communication with at least one of a payment application provider or an issuer [0020; 0024; 0034; 0043; 0051; 0054] 
transmitting, via the payment portal, a payment authorization request to the at least one of the payment application provider or the issuer [0024; 0054]

However Fok et al. teaches encrypting the settlement output, in the computer device and using the payment algorithm [0035; 0036; 0102; 0116; 0186].
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to integrate encryption algorithms as disclosed by Fok et al. to facilitate secure authorization. 
Regarding Claim 5, Leavitt et al. in view of Subramanian et al. in further view of Fok et al. teaches the invention above.  Leavitt et al. continues to teach 
receiving, via the payment portal, a response to the payment authorization request [0054];  50BPSO1O1CIP2 
wherein the response to the payment authorization request includes one of an approval and a declination of the payment authorization request [0046; 0054; 0056].50BPSO1O1CIP2 
wherein the response to the payment authorization request includes one of an approval and a declination of the payment authorization request.  
Regarding Claim 6,  Leavitt et al. in view of Subramanian et al. in further view of Fok et al. teaches the invention above.  Leavitt et al. continues to teach reporting the declination of the payment authorization request, via the payment portal, to the buyer [0046; 0058; Claims 3 and 10].  
Regarding Claim 7,  Leavitt et al. in view of Subramanian et al. in further view of Fok et al. teaches the invention in Claim 5.  Leavitt et al. continues to teach wherein the payment portal includes a plurality of reporting algorithms [0033; 0052 - 0055];

wherein the selected reporting algorithm is associated in the payment portal with the merchant identifying information and the payment information [0024; 0052; 0054; 0059]; and 
generating a merchant notification message, in the computing device and using the selected reporting algorithm and at least one of the settlement output, the payment authorization request, the merchant identifying information, or the payment information [0055]; 
wherein the merchant notification message includes a notification of the approval of the payment authorization request [0056].  
Regarding Claims 8,  Leavitt et al. in view of Subramanian et al. in further view of Fok et al. teaches the invention above.  Leavitt et al. continues to teach wherein the merchant notification message includes one of the payment amount… [0052; Claims 4 and 11].  Subramanian et al. continues to teach wherein the merchant notification message includes…the adjusted interchange rate, and the adjusted interchange fee [0038; 0040 - 0043].  
Regarding Claim 9,  Leavitt et al. in view of Subramanian et al. in further view of Fok et al. teaches the invention in Claim 7.  Leavitt et al. continues to teach further comprising: transmitting the merchant notification message to the merchant, via the payment portal. [Abstract; 0056; Claims 1 and 18].  
Regarding Claim 20, Leavitt et al. in view of Subramanian et al. teaches the invention Claim 19.   Leavitt et al. continues to teach wherein: 
the payment portal is in communication with at least one of a payment application provider or an issuer [0020; 0024; 0034; 0043; 0051; 0054]; and 
the apparatus being further configured to: 
transmit, via the payment portal, a payment authorization request to the at least 55BPSO1O1CIP2 one of the payment application provider or the issuer [0024; 0054]; 
wherein the payment authorization request is associated in the payment portal with the settlement output [0024; 0054; 0059]; and 
receive, via the payment portal, a response to the payment authorization request; wherein the response includes one of an approval and a declination of the payment authorization request [0054; 0056; 0058; Claims 3 and 10], but does not explicitly teach encrypt, in the computer device and using the payment algorithm, the settlement output.
However, Fok et al. teaches encrypt, in the computer device and using the payment algorithm, the settlement output [0035; 0036; 0102; 0116; 0186].
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to integrate encryption algorithms as disclosed by Fok et al. to facilitate secure authorization. 
8.	Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Leavitt et al. in view of Subramanian et al. in view of Fok et al. in further view of Slusser et al. (US 2014/0279524 A1).
Regarding Claim 10, Leavitt et al. in view of Subramanian et al. in further view of Fok et al. teaches the invention in Claim 5.  Leavitt et al. in view of Subramanian et al. in further view of Fok et al. does not explicitly teach determining a buyer rebate, via the payment portal and using at least one of the adjustment factor or the adjusted interchange rate.  
However, Slusser et al. teaches determining a buyer rebate, via the payment portal and using at least one of the adjustment factor or the adjusted interchange rate [0065; 0072].  
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to integrate real-time interchange rate look as disclosed by Slusser et al. to facilitate consistent fees. 
Regarding Claim 11, Leavitt et al. in view of Subramanian et al. in further view of Fok et al. teaches the invention in Claim 5.  Leavitt et al. continues to teach wherein the payment portal includes a plurality of reporting algorithms [0033; 0052 - 0055]; 
selecting, via the payment portal and using the merchant identifying information and the payment information, a selected one of the reporting algorithms from the plurality of reporting algorithms [0052 – 0055]; 
wherein the selected reporting algorithm is associated in the payment portal with the payment information [0024; 0052; 0054; 0059].
Leavitt et al. in view of Subramanian et al. in further view of Fok et al. does not explicitly teach further comprising:  51BPSO1O1CIP2 wherein the payment portal includes a plurality of rebate tables; selecting, via the payment portal and using the merchant identifying information and the payment information, a selected one of the rebate tables from the 
However, Slusser et al. teaches
wherein the payment portal includes a plurality of rebate tables [0091]; 
selecting, via the payment portal and using the merchant identifying information and the payment information, a selected one of the rebate tables from the plurality of rebate tables [0016; 0065; 0080; 0091]; 
wherein the selected rebate table is associated in the payment portal with the payment information [0072; 0091]; 
determining an adjusted rebate rate, in the computing device and using the rebate table and at least one of the adjustment factor, the adjusted interchange rate, or the settlement algorithm [0072; 0073; 0080; 0091]; and 
reporting, via the payment portal, the adjusted rebate rate to at least one of the payment application provider or the issuer [0080; 0091].  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAKIA LEFFALL-ALLEN whose telephone number is (571)270-1219. The examiner can normally be reached M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on 571-272-7575. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Nakia Leffall-Allen/           Examiner, Art Unit 3685                                                                                                                                                                                             
/PATRICK MCATEE/           Supervisory Patent Examiner, Art Unit 3685